Martin, J.
The only question in this case is, as to the admission in evidence of notarial instruments, executed at Bagur, in the kingdom of Spain.
The signature of Jose Puig y Pui, the notary before whom these instruments were executed, as well as his official capacity, are proven by the signatures and signos of three notaries of the district; by that of the constitutional alcade, at Bagur, and also by the American sonsul at Barcelona, who has also certified that of the alcade.
The authenticity given by Spanish officers, to these instruments, would give them credit in the tribunals of Spain; and I think, when the signature and seal of the American consul *36are added to the proof of the hand writing o the notaries, they ought to be received in this.
Moreau for the plaintiff, Livingston for the defendant.
I think therefore that the judgment of the court a quo ought to be affirmed with costs.